



TERRAVIA HOLDINGS, INC.
KEY EMPLOYEE INCENTIVE PLAN
Section 1. Purpose. The purpose of this Key Employee Incentive Plan (the
“Plan”), to be implemented only upon a final order entered by the United States
Bankruptcy Court for the District of the Delaware (such implementation date, the
“Effective Date”), is to promote the interests of TerraVia Holdings, Inc. (the
“Company”), a Delaware corporation, by providing incentives to key management
personnel of the Company to make extraordinary efforts to execute the strategic
objectives of the Company in a manner most beneficial to the Company and its
stakeholders.
Section 2    . Definitions. As used in this Plan, the following terms shall have
the meanings indicated.
“2017 KEIP” means the Company’s 2017 KEIP Performance Plan as approved by the
Board on June 26, 2017.
“Auction” means the auction of the Company’s assets in accordance with the Order
(I) Approving Bidding Procedures for Sale of Debtors’ Assets, (II) Approving
Stalking Horse Bid Protections, (III) Scheduling Auction for, and Hearing to
Approve, Sale of Debtors’ Assets, (IV) Approving Form and Manner of Notices of
Sale, Auction and Sale Hearing, (V) Approving Assumption and Assignment
Procedures and (VI) Granting Related Relief [D.I. __].
“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C § 101 et
seq.
“Board” means the Board of Directors of the Company.
“Bonus” means the cash amount that becomes payable to a Participant upon the
occurrence of a Sale Transaction.
“Bonus Pool” means the aggregate cash bonus pool available to compensate the
Participants in connection with a Sale Transaction, as calculated in accordance
with Annex A-1 based on the Total Noteholder Consideration.
“Cause” means the occurrence of any of the following with respect to a
Participant, if such occurrence is confirmed by a finding of the Board of
Directors:
(a)    any material act of fraud or embezzlement by the Participant in
connection with the Participant’s responsibilities as an employee;
(b)    the Participant’s intentional and material falsification of any
employment or Company records;
(c)    the Participant’s improper disclosure of the Company’s confidential or
proprietary information or material breach of any confidentiality or assignment
and invention agreement with the Company;


1
    

--------------------------------------------------------------------------------





(d)    any act of gross misconduct by the Participant that has or is reasonably
expected to have a material detrimental effect on the Company’s reputation or
business;
(e)    the Participant’s consistent or gross inattention, as documented in
writing by the Board on an ongoing basis, to the essential functions of the
position; or
(f)    the Participant’s being convicted of a felony.
“DIP Lenders” has to meaning given to such term in the Interim DIP Order.
“Disability” means “permanent and total disability” as defined in Section
22(e)(3) of the Internal Revenue Code of 1986, as amended from time to time, and
the rules, regulations and guidance thereunder.
“Expiration Date” means December 31, 2017.
“Good Reason” means, with respect to a Participant, a material reduction in the
Participant’s then-current base salary.
“Interim DIP Order” means the Interim Order Pursuant to 11 U.S.C. §§ 105, 362,
364(c), 364(d)(1), 364(e), 503 and 507 (I) Authorizing the Debtors to Obtain
Senior Secured Super-Priority Post-Petition Financing, (II) Granting Liens and
Providing Superpriority Administrative Expense Status, (III) Modifying the
Automatic Stay, (IV) Scheduling a Final Hearing and (V) Granting Related Relief
[D.I. 62].
“Notice Agreement” means the written notice provided by the Company pursuant to
the consent of the Board to each Participant setting forth the terms of such
Participant’s eligibility for a Bonus under this Plan.
“Participant” means an individual listed on Annex A-2.
“Participation Percentage” means the percentage of the Bonus Pool, as set forth
on Annex A-2, to which a Participant shall be entitled upon the occurrence of a
Payment Event, subject to the conditions set forth in this Plan.
“Payment Event” means the consummation of a Sale Transaction.
“Purchase Price” means the total amount of all cash and the fair market value of
any securities or other tangible property paid to the Company as consideration
in connection with a Sale Transaction. If the Sale Transaction takes the form of
a joint venture or similar structure, then the Purchase Price shall include all
consideration contributed, directly or indirectly, to such joint venture or
similar structure by the Company. The Purchase Price shall also include the face
amount of any liabilities tendered in connection with any credit bid. For
purposes hereof, and by way of example, the Purchase Price of the Stalking Horse
Bid is $20.0 million, less any Holdback Amount (as defined in the Stalking Horse
Agreement).
“Required DIP Lenders” has the meaning given to such term in the Interim DIP
Order.


2
    

--------------------------------------------------------------------------------





“Sale Transaction” means any transaction or series of related transactions with
an aggregate Purchase Price equal to or in excess of the Purchase Price of the
Stalking Horse Bid that constitute the disposition to one or more third parties
(including, without limitation, any person, group of persons, partnership,
corporation or other entity, and also including, among others, any of the
existing owners or stockholders (in each such case only to the extent there is
an additional bona fide third party offer), employees, or creditors of the
Company and/or the affiliates of each) in one or a series of related
transactions of (a) all or substantially all equity interests of the Company
and/or (b) all or a majority of the assets or operations of the Company or any
joint venture or partnership or other entity formed by it, in either case,
including, without limitation, through a sale or exchange of capital stock,
options or assets with or without a purchase option, a merger, consolidation or
other business combination, an exchange or tender offer, or any similar
transaction, including, without limitation, any sale transaction under sections
363, 1129 or any other provision of the Bankruptcy Code; provided that, for the
purposes of (b) above, any sale of the assets of the Company that does not
include the Company’s 50.1% ownership interests in SB Oils Parent shall not
constitute a sale of all or a majority of the assets of the Company.
“SB Oils Parent” means Solazyme Bunge Renewable Oils Coöperatief U.A., a Dutch
cooperative.
“Stalking Horse Agreement” means that certain Stock and Asset Purchase
Agreement, dated as of August 1, 2017, by and among, inter alia, the Company and
Corbion, N.V.
“Stalking Horse Bid” means the bid made by Corbion, N.V. under the Stalking
Horse Agreement to purchase a significant portion of the Company’s assets for an
aggregate purchase price of $20,000,000, less any Holdback Amount.
“Total Noteholder Consideration” means the total consideration distributable to
the holders of the Company’s senior subordinated convertible notes on account
thereof, as agreed to in good faith by the Company and the Required DIP Lenders
at the close of the Auction (which shall be, for the avoidance of doubt, net of
administrative expenses, including professional fees).
Section 3    . Administration. This Plan shall be administered by the Board.
Subject to the terms of this Plan, the Board, in consultation with the DIP
Lenders, shall have full power and authority to make determinations and take any
other action that the Board deems necessary or desirable for the administration
of this Plan.
Section 4    . Bonuses.
(a)    Payment of Bonuses. Subject to the conditions set forth in Sections 4(c)
and 6, each Participant shall receive a Bonus in cash from the Company if (i) a
Payment Event occurs and (ii) such Participant remains employed by the Company
as of the occurrence of such Payment Event. The amount of such Bonus shall be
calculated in accordance with such Participant’s Participation Percentage, and
shall be paid on or within 10 business days after the occurrence of such Payment
Event.


3
    

--------------------------------------------------------------------------------





(b)    Effect of Involuntary Termination. If before the occurrence of a Payment
Event, (i) a Participant’s employment is terminated by the Company without
Cause, (ii) a Participant’s employment is terminated due to a resignation for
Good Reason or (iii) a Participant dies or becomes Disabled while an employee of
the Company, then on or within 10 business days after such Payment Event occurs,
such Participant shall be entitled to receive the Bonus to which such
Participant would otherwise have been entitled if such Participant had remained
employed with the Company through the occurrence of such Payment Event.
(c)    Effect of Other Termination. If before a Payment Event (i) a
Participant’s employment is terminated by the Company for Cause, (ii) a
Participant resigns from his position with the Company in circumstances that do
not constitute Good Reason, or (iii) the Participant otherwise does not accept
employment offered by the purchaser under a Sale Transaction, such Participant
shall not be eligible to receive a Bonus.
(d)    No Redistribution of Forfeited Bonuses. In the event that a Participant
is not entitled for any reason to receive a Bonus (including due to a forfeiture
under ‎Section 4(c)), the portion of the Bonus that would have been received by
such Participant shall be forfeited and shall not be redistributed to the Bonus
Pool.
Section 5    . One-Time Bonus. Any Bonus paid hereunder is a one-time, special
bonus and shall not be included for purposes of computing or determining any
Participant’s compensation under any retirement or benefit plans of the Company.
Section 6    . Conditions for Receipt of Bonus. Subject to Section 4(c), the
receipt of any Bonus hereunder shall be subject to the obligation of the
Participant from the date hereof until the earlier of the occurrence a Payment
Event or the Expiration Date to affirmatively assist the Board and the Company,
and their financial advisors and affiliates, in the successful completion of the
Payment Events contemplated hereby.
Section 7    . Return of Property. If a Participant’s employment with the
Company is terminated for any reason, such Participant will surrender to the
Company all memoranda, books, papers, plans, information, letters and other data
of the Company, and all copies thereof or therefrom, and all other property
belonging to or in any way relating to the business of the Company.
Section 8    . Miscellaneous.
(a)    Governing Law. This Plan and the Notice Agreement shall be governed by
and construed and interpreted in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws.
(b)    Entire Agreement; Amendments. This Plan and the Notice Agreement set
forth the entire agreement with respect to the Bonuses described herein and
supersede all prior agreements or other arrangements or communications with
respect to such matters (including, for the avoidance of doubt, the 2017 KEIP)
and any other performance-based bonuses. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time, with


4
    

--------------------------------------------------------------------------------





the consent of the Required DIP Lenders; provided, however, that the Board may
not, without consent of the applicable Participant, waive, amend, alter or
suspend the terms of the Plan to adversely affect any Participant after the
Participant has been selected by the Board for participation in the Plan and
notified of such participation pursuant to a Notice Agreement, except as
otherwise set forth in the Plan.
(c)    No Waiver. The failure of the Company or any Participant to insist upon
strict adherence to any term of this Plan on any occasion shall not be
considered a waiver of such party’s rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Plan.
(d)    Severability. In the event that any one or more of the provisions of this
Plan shall be or become invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions of this Plan
outstanding shall not be affected thereby.
(e)    Successors; Binding Agreement. This Plan shall inure to the benefit of
and be binding upon the personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees of the
Company and the Participants.
(f)    Notice. For the purpose of this Plan, notices and all other
communications provided for in this Plan shall be in writing and shall be deemed
to have been duly given when delivered or mailed by United States registered
mail, return receipt requested, postage prepaid, addressed to: (i) the Company
at 225 Gateway Boulevard, South San Francisco, CA 94080, Attention: Board of
Directors; and to (ii) a Participant at the address of such Participant as set
forth on the Participant’s Form W-2 with respect to the Company, provided that a
copy of all notices to the Company shall be provided to the Secretary of the
Company, in each case at 225 Gateway Boulevard, South San Francisco, CA 94080,
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt.
(g)    Withholding Taxes. The Company may withhold from any amounts payable
under this Plan such U.S. federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
(h)    No Rights Other Than Those Expressly Created. Neither this Plan nor any
action taken hereunder shall be construed as (i) giving a Participant any right
to be retained as an employee of, or continue to be affiliated with, the
Company, or otherwise (ii) creating a trust of any kind or a fiduciary
relationship of any kind between the Participant and the Company or any DIP
Lender.
(i)    Term of Plan. This Plan shall remain in effect from the date hereof until
the Expiration Date or the earlier payment of all of the Bonuses; provided that
the obligation to pay any Bonus hereunder in connection with a Payment Event
that has occurred on or prior to the Expiration Date, and the provisions of
‎Section 7 and ‎Section 8 hereof, shall survive any termination of this Plan.


5
    

--------------------------------------------------------------------------------


 


Annex A-1
Total Noteholder Consideration
Bonus Pool
< $21,000,000
$0
$21,000,000
$500,000
> $21,000,000
$500,000 plus 3% of Total Noteholder Consideration in excess of $21,000,000;
provided that the Bonus Pool shall not exceed $3,500,000



6
    

--------------------------------------------------------------------------------





Annex A-2
Participants and Participation Percentages

Participant
Participation Percentage
Apu S. Mody
22%
Tyler W. Painter
18%
Peter J. Licari
18%
Paul T. Quinlan
18%
Mark Brooks
8%
Graham Ellis
8%
Walter Rakitsky
8%





7
    